DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4 should be amended to include units with the x- and y-axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):


The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "when executed" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further, claim 20 recites the limitation "the collection efficiency" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10 and 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps for simulating, calculating, determining and estimating, which are all mathematical concepts. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 11-14, 17 and 20 are rejected under 35 USC 102(a)(1) as being anticipated by Shahri et al. (US 2017/0122077 A1) (“Shahri”).
Referring to claim 1: Shahri teaches a method of controlling suspended particle redistribution during stimulation treatments, the method comprising:
simulating fluid flow in a wellbore for a stimulation treatment to be performed along a section of the wellbore within a subterranean formation, based on a flow model associated with the wellbore (Abstract);
calculating dimensionless parameters characterizing a flow of suspended particles within a treatment fluid to a fractured area of the subterranean formation via at 
determining a collection efficiency of the suspended particles within the treatment fluid, based on the dimensionless parameters [0150];
calculating a flow rate of the suspended particles to the fractured area of the subterranean formation via the at least one perforation along the section of the wellbore, based on the collection efficiency of the suspended particles within the treatment fluid [0009] and [0105]; and
estimating an amount of the suspended particles to be injected into the wellbore during the stimulation treatment along the section of the wellbore, based on the flow rate [0120] and [0150].
Referring to claim 11: Shahri teaches a system comprising:
at least one processor 105; and
a memory 110 coupled to the processor having instructions stored therein [0042] and [0046], which when executed by the processor, cause the processor to perform functions including functions to:
simulate fluid flow in a wellbore for a stimulation treatment to be performed along a section of the wellbore within a subterranean formation, based on a flow model associated with the wellbore (Abstract);
calculate dimensionless parameters characterizing a flow of suspended particles within a treatment fluid to a fractured area of the subterranean formation via at least one of a plurality of perforations along the section of the wellbore, based on the simulation [0008] and [0177];

determine the collection efficiency of the suspended particles within the treatment fluid, based on the pre-calculated dependencies [0178];
calculate a flow rate of the suspended particles to the fractured area of the subterranean formation via the at least one perforation along the section of the wellbore, based on the collection efficiency of the suspended particles within the treatment fluid [0177]; and
estimate an amount of the suspended particles to be injected into the wellbore during the stimulation treatment along the section of the wellbore, based on the flow rate [0120], [0150], and [0178].
Referring to claim 20: Shahri teaches a computer-readable storage medium [0036] having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions [0042], [0046], including functions to:
simulate fluid flow in a wellbore for a stimulation treatment to be performed along a section of the wellbore within a subterranean formation, based on a flow model associated with the wellbore (Abstract);
calculate dimensionless parameters characterizing a flow of suspended particles within a treatment fluid to a fractured area of the subterranean formation via at least one of a plurality of perforations along the section of the wellbore, based on the simulation [0008] and [0107];
determine the collection efficiency of the suspended particles within the treatment fluid, based on the dimensionless parameters [0150];

estimate an amount of the suspended particles to be injected into the wellbore during the stimulation treatment along the section of the wellbore, based on the flow rate [0120], [0150].
Referring to claims 2: Shahri teaches the collection efficiency is determined based on pre-calculated dependencies of the collection efficiency on the dimensionless parameters [0177]-[0178].
Referring to claims 3 and 12: Shahri teaches the suspended particles are particles of a diverting agent to be injected into the subterranean formation during a diversion phase of the stimulation treatment [0008], [0059].
Referring to claims 4 and 13: Shahri teaches the flow model includes a representation of the at least one perforation along the section of the wellbore [0066], [0109].
Referring to claims 5 and 14: Shahri teaches the stimulation treatment is performed over a plurality of stages along corresponding sections of the wellbore within the subterranean formation, each section of the wellbore including one or more perforations [0158], [0159]; and
the calculation of the dimensionless parameters, the determination of the collection efficiency, the calculation of the flow rate, and the estimation of the amount of the suspended particles are repeated for each perforation as each stage of the 
Referring to claims 8 and 17: Shahri teaches the suspended particles are proppant particles [0166], [0175].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 6, 7, 15, and 16 are rejected under 35 USC 103 as being unpatentable over Shahri, alone.
Referring to claims 6, 7, 15 and 16: While Shahri teaches the treatment fluid is a hydraulic fracturing fluid [0008], Shahri does not specifically teach the treatment fluid is a non-Newtonian treatment fluid.  It would have been obvious to one of ordinary skill in In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shetty et al. (US 2017/0298713 A1) and Strobel et al. (US 8,855,988 B2) also teach methods for simulating proppant redistribution during downhole stimulation treatments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


02 April 2021